


Exhibit 10(d)

 

HARSCO CORPORATION

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is by and between
Harsco Corporation, a Delaware corporation (the “Company”), and
                     (the “Executive”), dated as of the            day of
December, 2010.

 

WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly-qualified executives unless a certain
degree of security can be offered to such executives against organizational and
personnel changes which frequently follow a Change in Control (as defined below)
of a corporation; and

 

WHEREAS, the Board of Directors recognizes the long and valued service which the
Executive has provided as an officer of the Company and considers the Executive
to be an important resource which the Company desires to retain; and

 

WHEREAS, the Company desires to assure fair treatment of its key executives in
the event of a Change in Control and to allow them to make critical career
decisions without undue time pressure and financial uncertainty, thereby
increasing their willingness to remain with the Company notwithstanding the
outcome of a possible Change in Control transaction; and

 

WHEREAS, the Company recognizes that its key executives will be involved in
evaluating or negotiating any offers, proposals, or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interests of the Company and its shareholders that such key executives
be in a position, free from personal financial and employment considerations, to
be able to assess objectively and pursue aggressively the interests of the
Company’s shareholders in making these evaluations and carrying on such
negotiations; and

 

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

 

NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

 

1.                                       Certain Definitions.

 

(a)                                  The “Term of the Agreement” is the period
commencing on the date hereof and ending on the third anniversary of such date;
provided, however, that (i) commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof is hereinafter referred to as the “Renewal Date”), the Term
of the Agreement shall be automatically extended so as to terminate three years
from such Renewal Date,

 

--------------------------------------------------------------------------------


 

unless at least 60 days prior to the Renewal Date the Company shall give notice
that the Term of the Agreement shall not be so extended, and (ii) if a Change in
Control occurs during the Term of the Agreement, the Term of the Agreement will
expire on the last day of the Protection Period (as defined herein), and
(iii) if, prior to a Change in Control, the Executive ceases for any reason to
be an officer of the Company, thereupon without action, the Term of the
Agreement shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect, unless the second sentence of
Section 1(b) applies, in which case the Term of the Agreement will expire at the
end of the Protection Period.

 

(b)                                 The “Effective Date” shall be the first date
during the “Term of the Agreement” on which a Change in Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Company terminates prior to the date on which a
Change in Control occurs, and the Executive reasonably demonstrates that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

 

(c)                                  A reference herein to a section of the
Internal Revenue Code of 1986, as amended (the “Code”), or a subsection thereof
shall be construed to incorporate reference to any section or subsection of the
Code enacted as a successor thereto, any applicable proposed, temporary or final
regulations promulgated pursuant to such sections and any applicable
interpretation thereof by the Internal Revenue Service.

 

(d)                                 “Employee Benefits” and “Employee Benefit
Plans” means the perquisites, benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which the Executive is entitled to
participate, including without limitation any stock option, performance share,
performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company or any
successor.

 

(e)                                  A reference herein to a section of the
Securities Exchange Act of 1934 (the “Exchange Act”) or any Rule promulgated
thereunder shall be construed to incorporate reference to any section of the
Exchange Act or any Rule enacted or promulgated as a successor thereto.

 

2

--------------------------------------------------------------------------------


 

2.                                       Change in Control.  For the purpose of
this Agreement, a “Change in Control” shall mean:

 

(a)                                  The acquisition (other than from the
Company) by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) (excluding, for
this purpose, the Company or its subsidiaries, or any employee benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors (the “Voting Stock”); provided, however, that a Change in Control will
not be deemed to have occurred if a Person becomes the beneficial owner of 20%
or more of the Voting Stock as a result of a reduction in the number of shares
of Voting Stock outstanding pursuant to a transaction or series of transactions
that is approved by a majority of the Incumbent Board (as defined below) unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; or

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination
and other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company) shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

 

(c)                                  The consummation of a reorganization,
merger or consolidation, or sale or other disposition of all or substantially
all of the assets of the Company or the acquisition of the stock or assets of
another corporation or other transaction (each, a “Business Transaction”) with
respect to which, in any such case, the persons who were the stockholders of the
Company immediately prior to such Business Transaction do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote in
the election of directors of the entity resulting from such Business
Transaction; or

 

(d)                                 Approval by the stockholders of the Company
of a liquidation or dissolution of the Company or of the sale of all or
substantially all the assets of the Company.

 

3

--------------------------------------------------------------------------------


 

3.                                       Protection Period.  The “Protection
Period” under this Agreement will be a period of three years commencing on the
Effective Date or, if the second sentence of Section 1(b) applies, a period
commencing on the Effective Date and ending immediately after the termination of
the Executive’s employment with the Company.

 

4.                                       Certain Terms Relating to Termination.

 

(a)                                  Disability.  If the Company determines in
good faith that the Disability of the Executive has occurred (pursuant to the
definition of “Disability” set forth below) during the Protection Period, it may
give to the Executive written notice of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” means disability which, at least 26 weeks after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

(b)                                 Cause.  During the Protection Period, the
Company may terminate the Executive’s employment for “Cause.”  For purposes of
this Agreement, “Cause” means (i) an act or acts of personal dishonesty taken by
the Executive and intended to result in substantial personal enrichment of the
Executive at the expense of the Company, (ii) repeated failure by the Executive
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company or to use the Executive’s reasonable best
efforts to perform faithfully and efficiently the responsibilities assigned to
the Executive (provided that such failure is demonstrated to be willful and
deliberate on the Executive’s part and is not remedied in a reasonable period of
time after receipt of written notice from the Company), or (iii) the conviction
of the Executive of a felony.

 

(c)                                  Good Reason.  Notwithstanding anything to
the contrary contained herein, during the Protection Period, the Executive’s
employment may be terminated by the Executive for Good Reason.  For purposes of
this Agreement, “Good Reason” means:

 

(i)                                     the assignment to the Executive of any
duties inconsistent in any material respect with the most significant of the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held or exercised by, or
assigned to, the Executive at any time during the 90-day period immediately
preceding the Effective Date, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and

 

4

--------------------------------------------------------------------------------


 

which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(ii)                                  the reduction of the Executive’s base
salary below the highest amount paid or payable to the Executive at any time
during the 12-month period immediately preceding the month in which the
Effective Date occurs, other than an isolated, insubstantial and inadvertent
reduction not occurring in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(iii)                               the reduction of the Executive’s annual
incentive compensation opportunity below the highest amount available for the
Executive at any time, or the provision of such annual incentive compensation
opportunity on terms less favorable than those in effect from time to time, in
either case during the three fiscal years immediately preceding the fiscal year
in which the Effective Date occurs, other than an isolated, insubstantial and
inadvertent reduction or provision not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(iv)                              the reduction in the Executive’s entitlement
to or opportunity to participate in Employee Benefits or Employee Benefit Plans
on terms that are at least as favorable as those in effect for such Employee
Benefits or Employee Benefit Plans either as provided for the Executive at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable, as in effect at any time on or after the Effective Date with
respect to other executives of the Company and its subsidiaries, other than an
isolated, insubstantial and inadvertent reduction not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

 

(v)                                 the reduction in the Executive’s entitlement
to office space, including furnishings and other appointments, secretarial and
other assistance, and paid vacations and holidays, on terms that are at least as
favorable as those in effect either as provided for the Executive at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable, as in effect at any time on or after the Effective Date with respect
to other executives of the Company and its subsidiaries, other than an isolated,
insubstantial and inadvertent reduction not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(vi)                              the Company requiring the Executive to be
based at any office or location that is 25 miles or further away from the
location or office where the Executive was employed immediately preceding the
Effective Date, except for travel reasonably required in the performance of the
Executive’s responsibilities;

 

5

--------------------------------------------------------------------------------


 

(vii)                           any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or

 

(viii)                        any failure by the Company to comply with and
satisfy Section 10(c) of this Agreement.

 

For purposes of this Section 4(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

(d)                                 Without Cause and Without Good Reason. 
Notwithstanding anything to the contrary contained in this Agreement, during the
Protection Period, upon reasonable notice (unless the second sentence of
Section 1(b) applies), the Company may terminate the Executive’s employment
without Cause and the Executive may terminate the Executive’s employment without
Good Reason.

 

(e)                                  Notice of Termination.  Any termination of
the Executive’s employment by the Company for Cause or by the Executive for Good
Reason shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 11(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the Date of Termination (which
date shall be not more than fifteen (15) days after the giving of such
notice).  The failure by the Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing his rights hereunder.

 

(f)                                    Date of Termination.  “Date of
Termination” means the date on which Executive incurs a “separation from
service” within the meaning of Section 409A of the Code.

 

5.                                       Obligations of the Company upon
Termination During the Protection Period.

 

(a)                                  Death.  If the Executive’s employment is
terminated during the Protection Period by reason of the Executive’s death, this
Agreement shall terminate without further obligations under this Agreement to
the Executive’s representatives, other than those obligations accrued or earned
and vested (if applicable) by the Executive as of the Date of Termination,
including, for this purpose (i) the Executive’s full base salary through the
Date of Termination at the rate in effect on the Date of Termination or, if
higher, at the highest rate in effect at any time from the 90-day period
preceding the Effective Date through the Date of Termination (the “Highest Base
Salary”), (ii) the product of the Executive’s target annual incentive
compensation in effect for the year in which the Date of Termination occurs and
a fraction, the numerator of which is the number of days in the current fiscal
year

 

6

--------------------------------------------------------------------------------


 

through the Date of Termination, and the denominator of which is 365 and
(iii) to the extent permitted by Section 409A of the Code, any compensation
previously deferred by the Executive (together with any accrued interest
thereon) and not yet paid by the Company and any accrued vacation pay not yet
paid by the Company (such amounts specified in clauses (i), (ii) and (iii) are
hereinafter referred to as “Accrued Obligations”).  All such Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination.  Anything in this
Agreement to the contrary notwithstanding, the Executive’s family shall be
entitled to receive Employee Benefits at least equal to the most favorable
Employee Benefits provided by the Company and any of its subsidiaries to
surviving families of executives of the Company and such subsidiaries under such
Employee Benefit Plans relating to family death benefits, if any, in accordance
with the most favorable Employee Benefit Plans of the Company and its
subsidiaries in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect on the date of the Executive’s death with
respect to other key executives of the Company and its subsidiaries and their
families.

 

(b)                                 Disability.  If the Executive’s employment
is terminated during the Protection Period by reason of the Executive’s
Disability, this Agreement shall terminate without further obligations to the
Executive, other than those obligations accrued or earned and vested (if
applicable) by the Executive as of the Date of Termination, including for this
purpose, all Accrued Obligations.  All such Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of
Termination.  Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled after the Disability Effective Date to receive
disability and other Employee Benefits at least equal to the most favorable of
those provided by the Company and its subsidiaries to disabled executives and/or
their families in accordance with such Employee Benefit Plans relating to
disability, if any, of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter with respect to other key executives of the Company and its
subsidiaries and their families.

 

(c)                                  Cause; Other than for Good Reason.  If the
Executive’s employment shall be terminated during the Protection Period for
Cause, this Agreement shall terminate without further obligations to the
Executive, other than the obligation to pay to the Executive the Highest Base
Salary through the Date of Termination plus, to the extent permitted by
Section 409A of the Code, the amount of any compensation previously deferred by
the Executive (together with accrued interest thereon as provided under the
terms of any agreement providing for the deferral of such compensation).  If the
Executive terminates employment during the Protection Period other than for Good
Reason (including by reason of retirement), this Agreement shall terminate
without further obligations to the Executive, other than those obligations
accrued or earned and vested (if applicable) by the Executive

 

7

--------------------------------------------------------------------------------


 

through the Date of Termination, including for this purpose, the Executive’s
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination plus, to the extent permitted by Section 409A of the Code, the
amount of any compensation previously deferred by the Executive (together with
accrued interest thereon as provided under the terms of any agreement providing
for the deferral of such compensation).  Subject to Section 12, all such amounts
under this Section 5(c) shall be paid to the Executive in a lump sum in cash
within 90 days of the Date of Termination.

 

(d)                                 Good Reason; Other than for Cause,
Disability or Death.

 

(i)                                     If, during the Protection Period, the
Company shall terminate the Executive’s employment other than for Cause,
Disability, or death or if the Executive shall terminate his employment for Good
Reason, the Company shall pay to the Executive the aggregate of the following
amounts:

 

(A)                              the Executive’s full base salary and vacation
pay accrued (for vacation not taken) through the Date of Termination at the rate
in effect at the Date of Termination plus pro-rated annual incentive
compensation through the Date of Termination at the same percentage rate (i.e.,
percentage of the Executive’s previous year-end salary) applicable to the
calendar year immediately prior to the year in which the Date of Termination
occurs, plus all other amounts to which the Executive is entitled under any
compensation plan, program, practice or policy of the Company in effect at the
time such payments are due; and

 

(B)                                to the extent permitted by Section 409A of
the Code, in the event any compensation has been previously deferred by the
Executive, all amounts previously deferred (together with any accrued interest
thereon pursuant to the terms of any agreement providing for the deferral of
such compensation) and not yet paid by the Company; and

 

(C)                                a lump sum severance payment in an amount
equal to (1) [one times] [two times] [three times] the Executive’s Highest Base
Salary plus (2) [one times] [two times] [three times] Executive’s target annual
incentive compensation in effect for the year in which the Date of Termination
occurs.

 

Subject to Section 12 hereof, such payment will be made in a lump sum in cash on
the 90th day after the Date of Termination; provided, however, that in the event
Executive’s termination of employment occurs prior to a Change in Control,
payment will be made on the 90th day after the Change in Control.

 

(ii)                                  Notwithstanding the provisions of
Section 5(d)(i), the Company shall not be obligated to make any payment or
provide any benefit under Section 5(d)(i) unless (A) prior to the 60th day
following the Date of Termination,

 

8

--------------------------------------------------------------------------------


 

the Executive executes a release of all current or future claims, known or
unknown, arising on or before the date of the release against the Company and
its affiliates and the directors, officers, employees and affiliates of any of
them, in a form approved by the Company and (B) any applicable revocation period
has expired during such 60-day period without Executive revoking such release.

 

6.                                       Non-Exclusivity of Rights.  Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its subsidiaries and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any stock option or
other agreements with the Company or any of its subsidiaries.  Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of the Company or any of its subsidiaries
at or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program.

 

7.                                       Full Settlement.  Not later than the
Effective Date, to the extent permitted by Section 409A of the Code, the Company
will take appropriate steps, in form and substance satisfactory to the
Executive, to ensure the Company’s financial ability to meet its financial
obligations to the Executive under this Agreement through the escrowing of
sufficient funds with a financially sound and reputable escrow agent, the
securing of a letter of credit in favor of the Executive from a financially
sound and reputable banking or financial institution, or other similar financial
arrangement with an independent entity.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof, plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.

 

8.                                       Adjustment of Payments. 
Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit to be paid or provided hereunder would be an “Excess Parachute
Payment,” within the meaning of Section 280G of the Code, or any successor
provision thereto, but for the application of this sentence, then the payments
and benefits to be paid or provided hereunder shall be reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such payment or benefit, as so reduced, constitutes an Excess Parachute Payment;
provided, however, that the foregoing reduction shall be made only if and to the
extent that such reduction would result in an increase in the aggregate payments
and benefits to be provided, determined on an after-tax basis (taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision

 

9

--------------------------------------------------------------------------------


 

of state law, and any applicable federal, state and local income taxes).  All
determinations required to be made under this Section 8 shall be made by an
independent accounting firm selected by the Company (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination or such earlier
time as is requested by the Company and, if requested by the Executive, an
opinion that he has substantial authority not to report any excise tax on his
Federal income tax return with respect to the Excess Parachute Payments.  Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive.  The fact that the Executive’s right to payments or benefits may
be reduced by reason of the limitations contained in this Section 8 shall not of
itself limit or otherwise affect any other rights of the Executive under this
Agreement.  In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section 8, then the
reduction shall occur in the following order:  (a) reduction of the amount
described in Section 5(d)(i)(C); (b) reduction of the pro-rata annual incentive
compensation amount described in Section 5(d)(i)(A); and (c) reduction of the
amount described in Section 5(d)(i)(B).

 

9.                                       Confidential Information.  The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company or
any of its subsidiaries, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its subsidiaries and which shall not be or become public knowledge (other
than by acts by the Executive or his representatives in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.

 

10.                                 Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

10

--------------------------------------------------------------------------------


 

11.                                 Miscellaneous.

 

(a)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

 

 

 

 

 

 

 

If to the Company:

 

 

 

Harsco Corporation

 

350 Poplar Church Road

 

Camp Hill, PA  17011

 

Attention:  General Counsel

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  The Executive’s failure to insist upon
strict compliance with any provision hereof shall not be deemed to be a waiver
of such provision or any other provision thereof.

 

(f)                                    This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof and supersedes any prior agreements relating to the subject matter
hereof.  Notwithstanding the preceding sentence, this Agreement does not
supersede or override the provisions of any stock option, employee benefit or
other plan, program, policy or practice in which Executive is a participant or
under which the Executive is a beneficiary.

 

11

--------------------------------------------------------------------------------


 

(g)                                 The Executive and the Company acknowledge
that the employment of the Executive by the Company prior to the Effective Date
is “at will”, and, prior to the Effective Date, may be terminated by either the
Executive or the Company at any time.  Upon a termination of the Executive’s
employment or upon the Executive’s ceasing to be an officer of the Company, in
each case, prior to the Effective Date, there shall be no further rights under
this Agreement.

 

12.                                 Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Executive.  This Agreement
shall be administered and interpreted in a manner consistent with this intent. 
Each payment hereunder shall be considered a separate payment for purposes of
Section 409A of the Code.  Notwithstanding any provision of this Agreement to
the contrary, if the Executive is a “specified employee,” determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
on the date of the Executive’s separation from service (within the meaning of
Treasury Regulation section 1.409A-1(h)) and if any portion of the payments or
benefits to be received by the Executive upon his or her separation from service
would constitute a “deferral of compensation” subject to Section 409A of the
Code, then to the extent necessary to comply with Section 409A of the Code,
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
will instead be paid or made available on the earlier of (a) the first business
day of the seventh month after the Executive’s termination of employment, or
(b) the Executive’s death.

 

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, neither the Company nor any of its subsidiaries or affiliates shall be
deemed to guarantee any particular tax result for any Executive, spouse, or
beneficiary with respect to any payments provided hereunder.  In addition, for
purposes of this Agreement, the phrase “permitted by Section 409A of the Code,”
or words of similar import, will mean that the event or circumstances that may
occur or exist only if permitted by Section 409A of the Code would not cause the
identified amount that is deferred or payable under this Agreement to be
includable in the gross income of the Executive (or his or her beneficiary)
under Section 409A(a)(1) of the Code.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed as of the day and year first above written.

 

 

 

 

Executive

 

 

 

 

 

HARSCO CORPORATION

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

[NAME]

 

[TITLE]

 

 

13

--------------------------------------------------------------------------------
